     Case 3:21-cr-01273-GPC Document 31 Filed 06/14/21 PageID.53 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,              )   Case No. 21-cr-01273-GPC
                                             )              21-mj-01313-MDD
12                      Plaintiff,           )
                                             )   JUDGMENT AND ORDER
13                v.                         )   GRANTING THE UNITED
                                             )   STATES’ MOTION TO
14    KEVIN ALI BENITEZ-ENRIQUEZ,            )   DISMISS THE
                                             )   INFORMATION WITHOUT
15                      Defendant.           )   PREJUDICE
                                             )
16
17
18        The United States of America’s Motion to Dismiss the Information (ECF No. 18),
19 without prejudice, is GRANTED. The Court dismisses the Information without prejudice.
20        IT IS SO ORDERED.
21
     Dated: June 14, 2021
22
23
24
25
26
27
28


30
